Citation Nr: 0526984	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  04-02 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).  

2.  Entitlement to service connection for a disorder 
manifested by memory loss including as due to an undiagnosed 
illness.  



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to February 
1992.  He has service in Southwest Asia from August 1990 to 
April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2003, a statement of the case was issued in January 2004, and 
a Conference Report which the Board has construed as being in 
lieu of a substantive appeal was received in March 2004.  The 
veteran testified before the undersigned in August 2005.  

The issue of entitlement to service connection for a disorder 
manifested by memory loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence does not demonstrate 
that the veteran has PTSD related to a verified service 
stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  8 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a July 2005 
VCAA letter informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the July 2005 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
July 2005 regarding what information and evidence was needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letters notified the 
appellant that he should submit any pertinent evidence in his 
possession and that the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded a VA examination in connection with this claim, 
and the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  The veteran also appeared at a hearing before the 
undersigned Law Judge.  Moreover, all available pertinent 
records, in service, private, and VA, have been obtained.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issues being 
adjudicated by this appeal.  In an August 2005 statement, the 
veteran reported that he had nothing further to submit in 
support of his claim.  The Board finds that no further action 
is required by VA to assist the veteran with the claim.


Service connection criteria

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

Service connection for psychosis may be presumed if such 
disability is manifested to a degree of 10 percent within one 
year from the date of separation from a period of qualifying 
active service lasting 90 or more days.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2004);  see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors. 38 C.F.R. § 3.304(f).  With regard to 
the second PTSD criterion, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary. Service department evidence that 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 42 (1997).

Factual background

The service medical records are negative as to complaints of, 
diagnosis of, or treatment for any mental disorders.  

The first competent evidence of record of the presence of 
mental disorders was in July 2001.  The veteran reported at 
that time that he had a tendency to worry excessively about a 
number of things and also had problems with anger and 
depression.  He reported that he felt good about the quality 
of the work he did during his tour of duty in Desert Storm.  
He denied a past history of mental illness or psychiatric 
care.  The diagnosis was major depression and obsessive 
compulsive disorder with obsessional worries and 
perfectionist tendencies.  In November 2001, the veteran 
reported that he experienced some panic episodes following 
some agoraphobia he had soon after returning from Saudi 
Arabia during the war of 1991.  The veteran reported that he 
was placed on Buspar which gradually controlled the symptoms.  
The assessment at this time was recurrent major depression, 
obsessive compulsive disorder and generalized anxiety 
disorder.  In late November 1991, the veteran reported 
upsetting experiences he had during Desert Storm.

The veteran was hospitalized for 8 days in December 2001.  
This was his first psychiatric hospitalization.  It was noted 
that he had symptoms of PTSD.  He had a recurrence of 
significant depressive symptoms following the recall of 
combat trauma.  He reported a great deal of irritability 
which had been going on for five or six years and he was 
being treated on an outpatient basis by his general medical 
doctor.  He reported a suicide attempt 22 years prior 
(overdose).  The final discharge diagnoses from the 
hospitalization were recurrent severe major depression and 
PTSD.  It was noted in the records that the veteran did not 
experience any combat but did kill two young boys.  

A Statement of Attending Physician dated in December 2001 
reveals that the veteran was hospitalized at a private 
facility.  The diagnoses were severe major depression and 
obsessive compulsive disorder.  The veteran first consulted 
the physician for treatment in July 2001.  A Certification of 
Health Care Provider dated in December 2001, includes the 
notation that the veteran had symptoms of severe depression 
with insomnia, crying and obsessional worries during the past 
year.  He did not respond well to outpatient treatment and 
his depression became so severe that he was hospitalized in 
December 2001.  The physician estimated that the approximate 
date of onset of the disability was July 1, 2001.  

The veteran submitted his PTSD claim in January 2002.  At 
that time, he claimed service connection for memory loss and 
PTSD.  He reported that the disability began in March 1991 
and that he had been treated from July 2001 to the present 
for PTSD.  

The veteran began treatment at a VA facility in December 
2001.  VA clinical records dated from December 2001 to 2003 
evidence diagnosis of and treatment for mental disorders 
including PTSD, social phobia, depression, and histrionic 
personality traits.  The only reported stressors were the 
killing of two young Iraqis by slitting their throats and of 
artillery rounds going off fairly close.  

In February 2003, the veteran submitted a stressor statement 
wherein he reported that, during a sweep of a bunker, he 
encountered two young boys.  The veteran wrote that he killed 
both the boys by stabbing them.  He also reported that he 
never informed anyone of the incident until he checked into 
the psychiatric hospital in December 2002.  

In a May 2004 stressor statement, the veteran reported that 
he was exposed to several scud missile attacks which usually 
occurred in the middle of the night.  In approximately 
February 27-March 2, his unit drove down the "Highway of 
Death" which had numerous enemy bodies.  He observed 
soldiers abusing the remains of dead Iraqi soldiers.  He 
alleged he participated in clearing bunkers and alluded to 
some friendly fire incident that occurred during the first 
two weeks of the war.  He also reported being subjected to 
artillery fire.  

The veteran submitted a May 2004 buddy statement from B. B. 
who reported he served with the veteran.  B. B. reported 
witnessing scud attacks and driving down the highway of death 
and observing numerous dead bodies.  The statement included 
an allegation of a friendly fire incident without details and 
allegations of bunker clearing activities.  

A September 2004 letter from a VA psychiatrist indicates that 
the veteran was being treated on an outpatient basis for 
medication management.  Noted diagnoses were PTSD and major 
depressive disorder without psychotic features.  Symptoms as 
of August 2004 included depressed mood, sleep disturbance, 
anhedonia, hopelessness, low energy, social isolation, 
flashbacks and mood swings.  The symptoms tended to wax and 
wane over time, typically with a downward trend.  

In January 2005, the U.S. Armed Services Center for Research 
of Unit Records reported that it was unable to verify the 
killing of two boys by the veteran.  The records do indicate 
that in the early part of March 1991, the 82nd airborne was 
involved in searching and clearing all bunker complexes and 
other buildings in their areas of operation at the conclusion 
of the ground war.  

A VA examination was conducted in January 2005.  The examiner 
found the veteran to be an unreliable historian due to 
multiple conflicting statements he made at the time of the 
examination which directly contradicted prior statements made 
to prior health care providers.  Noted inconsistencies 
involved reports of the veteran's father leaving or not 
leaving at an early age, the veteran having friends growing 
up or having a lack of friends, his military stressors, and 
the number of his suicide attempts.  The veteran reported 
that his symptomalogy began with missile attacks during the 
Persian Gulf war.  His problems began in 2001, especially 
after 9/11 which brought back memories.  

The examiner opined that the veteran's developmental years 
were ones where the veteran was a shy, lonely child, who felt 
that he didn't fit in.  The examiner noted that the veteran 
painted a picture that he was extremely well adjusted and had 
no problems.  The examiner supported his opinion by noting 
the veteran's prior statements regarding a lack of friends, a 
father who deserted the family and a suicide attempt prior to 
active duty.  

The veteran informed the examiner that he had been a howitzer 
crewman, drove a hummer and was an M-16 gunner during the 
Persian Gulf war.  The veteran described his combat zone duty 
as involving a normal level of fear.  He reported that he 
handled dead bodies that he had to move off a road.  He also 
reported that he heard missiles flying overhead, he saw dead 
bodies, he saw a sergeant scalp one body and another sergeant 
put out a cigarette in an eye socket of another body.  He 
also reported that he was terrified when fire from friendly 
artillery impacted in his position.  The examiner noted that 
the veteran failed to mention the stressor involving the time 
the veteran reportedly slit the throats of two sleeping Iraqi 
soldiers.  The examiner opined that the veteran's overall 
level of traumatic exposure was low.  

The examiner opined that, if the veteran did have problems 
with occupational functioning, it was more due to social 
anxiety than to anything that had to do with military 
service.  The examiner found that the veteran did not 
describe any symptoms which appeared to be directly related 
to the veteran's military service.  Reported symptoms 
included moderate intrusive recollections on a daily basis 
and nightmares two to three times per week with physiological 
reactivity including sweats.  The veteran reported flash 
backs which the examiner opined were mild.  The veteran did 
watch the news.  It was noted that the veteran knew exactly 
what terminology to use on some of the symptoms.  The veteran 
reported that he had to avoid situations where he would have 
to deal with his memories of the war.  The veteran reported 
that he had hypervigilence and hyperstartle response but the 
examiner found this symptomatology to be mild if present at 
all as there were several loud noises in the hallway during 
the interview but the veteran failed to startle.  The 
examiner wrote that symptoms that particularly reflected a 
direct relationship to the veteran's self-described trauma 
were not really present.  The examiner also opined that 
actual impaired psychosocial functioning was not stemming 
from the symptoms reported by the veteran.  

Based on examination of the veteran, history, evaluation of 
the stressors and documentation available including the 
claims file, the examiner opined that the veteran did not 
meet the DSM-IV criteria for PTSD.  The correct diagnosis was 
social anxiety disorder.  The examiner noted that the veteran 
was missing the criteria for exposure to a significant 
traumatic event, as well as clinically significant stressor 
impairment secondary to this disturbance.  The veteran's 
current social and economic situation was consistent with the 
course of social anxiety disorder as expressed in the 
veteran's psychiatric history and current mental status 
arenas.  Symptoms, signs and effects attributable to the 
veteran's primary diagnosis included a marked and persistent 
fear of one or more social performance situations in which 
the veteran is exposed to unfamiliar people, or to possible 
scrutiny by others.  Exposure to the feared social situation 
almost invariably provokes anxiety which may take the form of 
a panic attack in the veteran's case.  The veteran recognized 
that his fear was excessive and unreasonable.  Social and 
performance situations were avoided or endured with intense 
anxiety and distress.  This interfered with the veteran's 
normal routine occupational and social activities.  It was 
not directly due to a substance, general medical condition, 
or another mental disorder.  The examiner also opined that 
the veteran was malingering based on the contradictory 
information supplied by the veteran.  The examiner noted that 
it appeared that the veteran changed his story depending on 
why claims had been denied in the past.  Another secondary 
diagnosis was depression not otherwise specified which was 
likely present all the veteran's life.  The impairments did 
not appear to be related to the veteran's service in any way.  
The primary diagnosis of social anxiety disorder was evident 
prior to military enlistment and active duty did not 
aggravate the disorder.  Depression was also evident prior to 
military enlistment and active duty did not aggravate it.  

The examiner summarized his examination by reporting that the 
veteran's psychosocial functional status and quality of life 
following military trauma exposure were not impaired by 
symptoms of PTSD.  The veteran's mental symptomatology was 
more likely due to social anxiety disorder and included 
impairment in self-care, social relationships, family role 
functioning, recreational and pleasurable pursuits as well as 
impairment in overall quality of life.  The examiner opined 
that the veteran's mental symptomatology was not related in 
any way to any sort of active duty service.  In addition to 
the social anxiety disorder contributing independently to the 
veteran's impairment, the examiner noted that there were 
symptoms of depression which was likely present when the 
veteran was a child as well.  The examiner also noted that 
there was evidence of  malingering as the veteran seemed to 
be attempting to gain service connection for a diagnosis 
based on symptoms that were not due to PTSD.  The examiner 
noted that the veteran changed his story depending on whom he 
spoke with, and especially noted was the fact that the 
veteran left out his main stressor that he had previously 
cited, as the veteran was told that the stressor could not be 
verified.  The stressors cited by the veteran were vague and 
general and the veteran knew the requisite medical 
terminology.  

A private psychological evaluation was conducted in March 
2005.  In regard to his military experiences, the veteran 
reported that his unit was the victim of friendly fire in 
March 1991 and that he had to travel down the highway of 
death and saw over 100 bodies of deceased Iraqis on both 
sides of the road.  He reported witnessing a sergeant putting 
a cigarette out in the eye socket of a corpse.  The veteran 
reported that he had hand-to-hand combat with two Iraqis.  
The veteran reported that he slit one of the men's throats 
and stabbed the other one repeatedly in the chest.  The 
veteran's first psychiatric hospitalization was in December 
2001 for depression and suicidal ideation.  Psychological 
testing was conducted.  The M-FAST scale score was 
interpreted as being one of an individual that was likely 
exaggerating or malingering their problems.  The diagnoses 
from the examination were recurrent major depression and 
PTSD.  The psychologist noted that the veteran began to 
experience psychiatric problems related to his military 
service in March 2002.  No evidence of psychosis was found at 
the time of the examination.  

A private medical record dated in May 2005, includes an Axis 
I diagnosis of PTSD.  One of the Axis IV stressors was 
reported as combat exposure.  

In August 2005, a private social worker reported that she had 
been providing cognitive behavioral therapy to the veteran 
since April 2004.  It was written that the veteran had been 
suffering from PTSD and major depressive disorder since his 
return from Iraq in 1991.  It was noted that the veteran 
continued to experience insomnia, suicidal ideation, 
nightmares, flashbacks, hypervigilence to noise and avoidant 
behavior caused by anxiety around others.  The social worker 
opined that the veteran's symptoms did not begin until after 
his discharge from military service.  In the social worker's 
opinion, the veteran's early childhood experience did not 
cause his mental condition.  The social worker had seen the 
veteran weekly for the last two years.  

The veteran testified before the undersigned in August 2005 
that he served as an assistant gunner on a howitzer during 
Operation Desert Storm.  He reported he was subjected to scud 
missiles flying which landed within a few hundred yards of 
his position.  He testified that he was clearing out bunkers 
when he found two boys sleeping.  He reported that he killed 
both boys with a knife.  He did not report the incident to 
anyone, he just went back to cleaning out bunkers.  The boys 
were armed with AK47's.  He testified that he drove down the 
highway of death where he witnessed hundreds of bodies and 
desecration of the bodies by U. S. soldiers.  He reported 
that several nerve gas rounds were blown into his position by 
other troops who were destroying munitions.  The veteran 
reported that he was involved in a suicide attempt when he 
was 13 but this was more or less a dare from a friend.  The 
veteran denied that he had a bad childhood.  He reported that 
his childhood was great.  

Analysis

The veteran has claimed that he currently experiences PTSD as 
a result of his active duty service during the Persian Gulf 
war.  The Board finds, however, that the preponderance of the 
competent evidence of record demonstrates that the veteran 
does not currently have PTSD due to active duty service.  

Analysis of a PTSD claim involves an initial determination as 
to whether the veteran participated in combat.  The evidence 
as to the veteran's combat status is conflicting.  While the 
veteran was in the artillery which is a combat arms branch of 
the military, he did not receive any awards or decorations 
indicative of participation in combat.  38 C.F.R. § 3.304(f).  
Participation in combat is a determination that is to be made 
on a case-by-case basis and requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. See VAOPGCPREC 12-99 (October 18, 1999).  
The USASCRUR has verified that units of the veteran's 
airborne division did participate in bunker clearing 
operations after the end of the ground war.  Thus, the Board 
is not persuaded that the veteran engaged in combat for PTSD 
purposes.  

Where the veteran did not engage in combat or the claimed 
stressor is non combat-related, the record must contain 
service records or other credible supporting evidence which 
corroborate the veteran's testimony as to the occurrence of 
the claimed stressor.  Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App 91, 98 (1993).  In this case, there is no objective 
independent corroboration of the veteran's stressors.  
Further, as discussed below, the most competent and probative 
medical opinion does not find a diagnosis of PTSD, even after 
consideration of all the reported stressors as documented in 
the claims file.   

As reported above in the factual background portion of this 
decision, there is competent evidence of record of diagnoses 
of PTSD which are based on stressors which the veteran 
reported occurred during his military service during 
Operation Desert Storm.  PTSD was diagnosed at the time of 
the veteran's first psychiatric hospitalization in December 
2001.  VA clinical records dated from 2001 to 2003 also 
include diagnoses of the disability.  In September 2004, a VA 
psychiatrist noted the diagnosis of PTSD.  In March 2005, a 
private psychologist and in August 2005, a private social 
worker noted that the veteran had PTSD.  Outweighing this 
evidence, however, are the opinions included in the report of 
the January 2005 VA examination.  At that time, a VA 
physician examined the veteran as well as all the evidence in 
the claims file.  Based on this review, the VA examiner 
determined that the veteran did not have PTSD but did have 
social anxiety disorder.  The examiner further opined that 
none of the veteran's mental symptomatology was due to his 
active duty service.  

It is the Board's responsibility to weigh and assess the 
credibility of the medical evidence of record.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In so doing, the Board may accept one 
medical opinion and reject others.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion. See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

The Board finds that greater probative weight is to be 
accorded the report of the January 2005 VA examination which 
determined that the veteran did not have PTSD.  The examiner 
who conducted this examination based his conclusions on a 
thorough and detailed examination of the veteran and had 
reviewed the veteran's claims file in connection with his 
examination, in addition to considering the veteran's 
reported medical history/claimed stressors.  There is no 
indication that the health care professionals who diagnosed 
the presence of PTSD had access to and had reviewed the 
veteran's entire claims file.  

A private social worker has indicated that her opinion as to 
the diagnosis of the veteran's mental disorder should be 
accorded weight as she had been treating him for two years.  
The Board notes, however, that the United States Court of 
Appeals for Veterans Claims (Court) has expressly declined to 
adopt a "treating physician rule" which would afford greater 
weight to the opinion of a veteran's treating physician over 
the opinion of any other physician.  See Guerrieri v. Brown, 
4 Vet. App. 467, 471-73 (1993); Winsett v. West, 11 Vet. App. 
420, 424-25 (1998).  So has the United States Court of 
Appeals for the Federal Circuit.  See White v. Principi, 243 
F.3d 1378 (Fed. Cir. 2001).  

The Board finds that the report of the January 2005 VA 
examination to be the most probative in determining whether 
the veteran has PTSD due to his active duty service.  Unlike 
any medical opinion which supports the veteran's claim, the 
opinions included in the report of the January 2005 VA 
examination was based on a review of all the evidence of 
record as well as examination of the veteran.  The opinion is 
supported by references to objective evidence of record and 
the Board finds the rationale provided to be reasonable.  

The Board notes the veteran's own opinions as to the 
existence and etiology of any mental disorder is without 
probative value.  As a lay person, the veteran is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).


ORDER

Service connection for PTSD is denied.  


REMAND

Service connection may be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

The veteran has alleged that he currently experiences memory 
loss which he attributes to his active duty service in the 
Persian Gulf.  He has testified that he had had memory 
problems since his return from Operation Desert Storm.  The 
Board finds that the veteran is competent to report on the 
presence of memory loss but is not competent to provide an 
opinion as to the etiology of the disability.  Service 
medical records show that the veteran had a head injury with 
abrasion but no loss of consciousness in September 1991.  At 
the time of a January 2005 VA examination, the examiner noted 
that the veteran's short term memory was impaired.  Thus 
there is evidence of the presence of memory loss after the 
veteran's service in the Persian Gulf and current objective 
evidence of short term memory loss.  The veteran has not been 
afforded a VA examination to determine if he currently 
experiences memory loss and, if so, whether the memory loss 
is linked to the veteran's active duty service in any way.  
The Board finds that the veteran should be afforded a VA 
examination in order to determine the nature, extent and 
etiology of any memory loss found on examination.  

Accordingly, the issue of entitlement to service connection 
for a disability manifested by memory loss is hereby remanded 
for the following:  

1.  The RO should schedule the veteran 
for a VA examination by a physician who 
has the appropriate medical expertise to 
evaluate the veteran's claim that he 
currently experiences a disability 
manifested by memory loss which was 
linked to his active duty service.  The 
veteran's claims folder must be made 
available to the physician prior to the 
examination and all necessary diagnostic 
testing should be conducted.  The VA 
physician must determine whether it is at 
least as likely as not that the veteran 
currently experiences memory loss that 
resulted from (1) an undiagnosed illness; 
(2) a medically unexplained chronic 
multisymptom illness, or (3) was directly 
related to service.  The physician should 
also specifically note whether the memory 
loss (if found to be present) is 
attributable to a known clinical 
diagnosis.  Complete reasons and bases 
must be provided for all medical 
opinions.

2.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
claim of entitlement to service 
connection for a disorder manifested by 
memory loss.  If any benefit sought 
remains denied, a supplemental statement 
of the case should be issued and the 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further appellate review.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


